The Chancellor.
The complainant’s mortgage was made in Essex county, and bears interest at the rate of seven per cent, per annum, under a special contract for that purpose, made by authority of the statute. He now-asks that interest be allowed at the same rate upon the decree. The decree bears only legal interest, Viz. six per cent. A higher rate of interest is permitted by the statute to be taken in certain counties, by special contract for that purpose. The contract is merged in the decree, and the decree is controlled not by the contract biit by the statute, which allows interest at the rate of six per cent.
It was so held by the Supreme Court of this state under the act of 1823, which changed the legal rate of interest from seven to six per cent. Verree v. Hughes, 6 Halst. 91.
A similar practice was adopted in this court. Interest under the decree from the date of the master’s report was reckoned at six per cent. only.
The point has been repeatedly decided both in equity and at law. Aldrich v. Sharp, 3 Scammon 261; Wernwag v. Brown, 3 Blackf. 457; Mason v. Cake, Breese 52.
In the case last cited the judgment was upon a contract to pay money with interest at twenty per cent., a rate authorized by statute. An execution issued upon the judgment for interest at twenty per cent, was quashed.
Decrees in equity, as well as j udgments at law, in this state, universally bear the legal rate of interest, without regard to the terms of the contract or to the place where it was executed, whether within the state or abroad.
*290See further, 2 Fonb. Eq. 424, note a; 5 Gray’s R. 9, Barringer v. King; 2 Mad. Ch. Pr. 455; 6 Johns. R. 283, Watson v. Fuller; 2 Chitty’s Dig. “ Interest,” as to Practice in Eng. Eq.